Title: To Thomas Jefferson from William Short, 26 July 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague July 26. 1792

My late private letters to you have been of Jan 24. Feb. 29. and May 15 (1792). I should have written to you probably more often had it not been, that having so long importuned you on painful and  personal subjects, I did not chuse to continue fatiguing you by my Jeremiades on my present situation. I found it impossible to lose sight of it entirely in my unreserved communications with you; and you will readily suppose that whilst in view it was impossible to stifle altogether the distressing ideas which it occasioned. In whatever point of view I considered it it was impossible for me to dissemble to myself, that after seven years absence from my country, employed in its service in one particular line, and having thus sacrificed all advancement in any other, I found myself now defeated in the hopes of a place (which so many circumstances which never can conspire again seemed to justify) and reduced to one denounced in the very moment of its creation by the public voice and a considerable part of the Senate, as useless to the public—of course the place precarious in its existence and probably approaching the term of its expiration, and the occupant necessarily regarded by many as a public burthen.
I said the same circumstances could never again conspire in my favor; and indeed how can I expect it when I consider that at present—1. Having been so long in Paris, and employed, though in a different grade, yet in the same business which was to be pursued there I had in my favor that idea of prior occupancy, and experience in the same line, which in all countries has weight and in none so much as in the U.S. because as yet there are fewer of those motives which oppose the principle than in any other. 2. Fewer persons as yet have been employed in that career and fewer have pretensions or a desire to enter it than will be the case in future and of course my competitors were less numerous than they can ever be again—besides the circumstance of the language necessarily diminished their number. 3. The person at the head of the foreign department was better acquainted with me and certainly more partial to me than any other would have been. 4. The person preferred to me and who indeed was perhaps the only one whose pretensions and desire combined to present a competitor, had for years past been known at the place to which he is appointed, as a person busied in affairs of private commerce, speculation and land selling, and pushing in all the various ways which there distinguish the class of people called les intriguants (although I do not pretend to say he really deserved it, and even justified him often as well as I could against appearances, which however stamped the opinion of several who declared it to me a long time ago, and particularly of the corps diplomatique) and presented him as the last kind of person who could enjoy the confidence of such a government as ours; and particularly when added to the opinions so unreservedly expressed, and a conduct so volunteerly practised, with respect to the French revolution as to  have acquired him an uncommon degree of celebrity. I then supposed it arose more from vanity than ill intention—time will shew whether it was intended as a means to aid in obtaining the end in which he has succeeded. 5. My exertions for the public service, so far from being dissatisfactory that at the same time that this happened I recieved from the Sec. of the Treasury a repetition of the expressions of satisfaction which the event of the business at Amsterdam (certainly as delicate in its nature as that at Paris) had procured to the public, the President and himself.
Notwithstanding so many circumstances in my favor, and so many against the only person opposed to me, I had the mortification to learn from himself and to be the witness of his own triumph and my defeat, and to know the sentiments and opinions which it could not fail to have excited among all those who knew us both at Paris, and who giving all possible weight to the objections against him, could attribute his being preferred only to absolute incapacity in me. Had this preference taken place immediately after your departure, it would have been less mortifying, but after so long an experiment (as they consider it) made of me, and after being fully convinced that I could not fail of being appointed, the being displaced for another who had been there during so long a time and under such circumstances necessarily makes them suppose there is some cause of preference now which did not exist in the beginning, or that he would have been appointed then. And indeed it cannot but appear somewhat cruel that with the intention so long entertained of ultimately giving him this place, I should have been kept in suspense (notwithstanding he was always on the spot) as a kind of stop-gap until the favorable moment for him should come—and moreover treated with such singular reserve as to the intention of government in this respect. I say singular, because M. Morris’s vanity did not allow him to conceal from any body, or admit of his witholding from me, towards the end, his knowlege of the lot which was to befal him. Vanity is a terrible ingredient in the talents of any man—it is a lever of a terrible force when made use of with dexterity against him who possesses it. The French have always been remarked for their acquaintance with this power and their address in using it, and if I do not mistake we shall ere long have proofs of this.
I will not repeat here the objections to be made to this gentleman from his opinions in favor of our commerce with France being carried on by monopoly. The sophistical arguments (as well as the source of them) which he constantly used on the subject, are as well known to you as to me—nor those arising from his being engaged in commerce on his own account, and (as I should have supposed) in the way  of having his private interests sometimes interfere with those of the public. These I suppose are not considered as objections in America—and of course I have no right to consider them as such. Besides he says he has dissolved his partnership. As all these circumstances as well as his conduct and character at Paris, were known to you, it forces me to conclude that you considered him as having other qualities which over-balanced them—for although it is easy and even natural to suppose that a person at the head of a department would not propose for a place a person for whom he was thought to have a considerable partiality, and particularly if he did not think him proper for the place—yet it is as impossible to suppose, he would quietly and silently see put into one of the most confidential places of his department a person against whom he thought there were such objections, as that the person would have been placed there against the inclination and in spite of the objections made by the head of the department. And the more so as in this instance he was the only person in the way of being acquainted with or of judging of such of those objections as arise from local circumstances.
I mentioned to you in a former letter how much the Mar fai had been and mortified at this circumstance. He was the more so because as his sentiments with respect to Morris were fully known it shewed he had lost the confidence which it was generally supposed you and the Presidt. and the Americans in general had in him the Mar. There were several circumstances which I did not mention to you, because I thought it might perhaps be as well to omit them then, and perhaps even now it would be proper for me and certainly I should not mention them to any body but yourself. When Morris’s nomination was first known, the person abovementioned on coming to Paris for a few days, sent for me and after discovering really more mortification than could have been imagined, and having the air of concealing still more, told me what a bad effect it would produce on the minds of many, how certain he was that the Presidt. was ignorant of it, and how much surprized he was that you had not informed him on the subject. He asked me if there was no way of preventing its consummation, viz. if France could not without giving offence to the U.S. find out some means of refusing to admit him. I told him I thought not (for I found it was the only means of preventing some of the members of the assembly and particularly of the diplomatic committee from insisting on the then minister refusing to recieve him, and he would have joined them). He said then he would write to the Presidt. on the subject. Some of the members of the committee also were of opinion that refusing a minister was tantamount to a declaration of war—some of them  however were for satisfying their personal enmity to M. M., and one of them who spoke in the name as it appeared of others came to ask of me, whether if M. M. was refused I would remain as I was until a successor was appointed. I without any kind of hesitation told him I would not—that my orders were to go to the Hague, and that I should obey them, and could not concieve that they would abruptly refuse the minister in whom our government had placed their confidence. This was the language I held when forced to speak—on other occasions I was silent and avoided as much as possible seeing those who were in the way of speaking to me on the subject. Yet I am convinced that if the Jacobin ministry had not come in that the committee would have forced M. de Lessart to have refused M. Morris, from what I have since learned and from the circumstances of the committee—as they were suspicious of M. de Lessart being too Royal and knew M’s sentiments they would have been more afraid of him and of his aiding M. de Lessart in what they called a counter revolution &c. &c. As soon as they had a minister who was of a different cast they apprehended M. less, and this minister having affirmed soon after his arrival at the helm in his correspondence on the refusal of M. de Semonville whom he had named minister to the court of Turin, that the King of Sardinia was obliged by the droit des gens, first to admit him and then to particularize his objections, he was forced to maintain the same principle as to M. Morris, when the committee came to an unanimous resolution for refusing him provisorily, as happened a little before his arrival at Paris. I was informed of this by two different sources both of which were unquestionable and learned at the same time that it was agreed between the minister and the committee, that (he M. Dumouriez) should write to the minister of France in London desiring M. Morris not to come to Paris, and at the same time that the King should inform the President of M. M. being disagreeable. Before his letter could have arrived in London M. M. must have left it and on his arrival in Paris the minister having communicated the subject to the diplomatic committee, it was decided after some altercation that it would be improper to force M. M. to retire from France—that notwithstanding he was disagreeable it would be more agreeable to the U.S. to recall him of themselves which it was trusted they would do on the representation that the Minister engaged should be made on the subject—this was told me by a person who had it from M. Koch, the President of the committee. As the minister never expected to keep his place long enough to recieve an answer from America I think it highly possible he may have neglected his engagement with the committee. Another idea which existed and which was  in M. Morris’s favor particularly with the minister, was, that if he was refused and I did not remain in Paris, as I had affirmed would be the case, that the payments which were expected would be delayed. I did not discourage this idea at all, as I was persuaded it would have weight, and as I should have been sorry for several reasons that he should have been refused. You may be fully assured however that under other circumstances, or sent from any other country he would have been rejected without hesitation—grounded on examples furnished them by other countries, and also by their own history. Fortunately for M., the rapid succession of events had made some forget his interference with respect to the King’s accepting the constitution—others never knew whether it was real or not—and those who learned it from M. himself—in salons where his vanity did not allow him to conceal it, would of course not take advantage of it.
After having said so much about Paris and about things which have already past, I will mention to you those which are to come and which of course are more important for me. I have just received a letter from M. Carmichael in which he tells me that one which he has received from you informed him I was to have been with him during the month of May—this confirms my fears that yours to me must have miscarried—my anxiety increases every day on the subject—and I really know not what steps to take—though it is evident that I can do nothing until I recieve the letters expected from you—my ignorance also of several points which will be contained in them renders it impossible for me to judge of the effect of such a delay. I should apprehend from the tenor of yours of Jany. 23. that it could not but be prejudicial.
Whilst M. Cutting was in England and I at Amsterdam he wrote to ask me to lend him a small sum of money stating that his wants proceeded from advances he was under the necessity of making on account of our sailors impressed. The sum was thirty odd pounds stlg. I had no difficulty in advancing it to him on loan, thinking myself authorized even to furnish if necessary money for such purposes on public account. As he asked it however only by way of loan and promised to return it soon I did not think it worth while to consider it in that light and therefore simply desired Messrs. V. Staphorst & Hubbard to advance him the money and to recieve it from him, so that I was the security. That has been so long ago that they have paid it to their correspondent in London and of course I have been obliged to pay it to them. M. Cutting wrote me that he would reimburse me immediately on his return to America. He then wrote me he was petitioning Congress to be re-imbursed his advances, and  would immediately thereon remit the part advanced by me, and since then which has been a very long time ago I have heard nothing from him. I had some intention of entering this into my account with the U.S. leaving them to set it off against Cuttings demand—however I have not done it determining to wait until I hear once more from him—but if you think it necessary, as it is with you Cutting is to settle his account as he informed me on his return to America, inclosing me a letter from you to him, to shew on what footing his demand stood, I will ask the favor of you to do it or settle it with Cutting for me, in which case it need not enter into the public account.
In your letter to me you say nothing of the house here belonging to the U.S., still I suppose, it being vacant, that I have an implied right to occupy it. M. Dumas tells me he has often written to you with respect to it, and to advise its being sold but has never recieved any answer. He tells me at the same time that since some years this kind of property has so fallen that he is persuaded the house would not now sell for the half of what it cost, which was 14,000 florins—also that the prices at present bear no proportion to the rents of houses, of which I saw a proof a few days ago in an house, renting for a thousand and some odd florins selling for eight thousand. Under these circumstances I hope the U.S. will not direct the house to be sold. Having so long kept it without a minister’s being here, to sell it now immediately on one’s arriving would be a disagreeable circumstance with respect to that minister, and particularly if another person was directed to do it. I am not sure I should occupy it however, as it is so badly situated and so inconvenient in other respects—still it would have been possible rather than have gone to the expence with my salary of hiring an house—the place not admitting of hiring an appartment, as with my grade and salary might be done at Paris—but if I were not to occupy it I should be sorry it should be immediately sold by another, because in this little residence, where every thing makes a subject of conversation, it would be the talk for some time and I should be not only questioned myself, but it would be an object of commerage in every society. If I remain here and it should be sold, I had rather be authorized to do it a short time hence—but if I am not to remain but to be turned away then of course I had rather it should be subsequent—and as M. Dumas tells me this kind of property is getting up at present and gives symptoms of continuing, delay would be advantageous. What I should like the best of all would be to be authorized to exchange this house for another more suitable. It would occasion no expence to the U.S.—it would be no sacrifice since it would be having the same kind of property, and vested in an house better situated in every respect  for the accomodation of a minister, to whom it would be always an agreeable circumstance and more advantageous than the sale of such an object would be now to the U.S.: and after having so long been placed among the powers having hotels here to change immediately on having a minister would be a singular thing, qui ferait jaser. If you think the President, or whoever has the power, would consent I will ask the favor of you to turn the application that way, and to inform me of it as soon as possible. These are my ideas, and that is all I can say or do, after which I add, as all the humble servants of government, ‘thy will be done.’
I acknowleged from Paris (May 15) your letter of Jan. 28. (the last which I have had the honor of recieving from you) adding that I would answer the details from hence. You there are so good as to state to me the Precarious footing on which I stand and to desire me to do in this what I chuse informing you of my wishes that you may cooperate with them &c. Encouraged by this kind and friendly offer I resume a subject which I had so much repented having formerly importuned you about (namely my wishes as to my own personal advancement). My reasons for not desiring to return to America as yet and with which you are acquainted and my being thus launched in the diplomatic career put me absolutely IN the power of government so that they may do what they please for the present I am obliged to accept and obey. It has been my misfortune to lead myself on to this situation but as there is now no remedy I must submit to it. I had hoped from my favorable circumstances to have been employed in a conspicuous station where I should have been known, to my country by my services rendered and of course have had pleasure and inducements to return to it after so long an absence. I had seen others younger than myself and under other less favorable circumstances employed in equal or higher stations from countries where they had many more competitors. The event has shewn me how fallacious all my hopes were and I have bad adieu to them for ever being sure the same chance will never occur again. Yet as remaining in Europe without being employed would rather tend to diminish my inducements to return to America I laid open to you from the beginning my whole heart and shewed you what I would accept rather than nothing. Towards the end I should have thought differently as to such a place but I do not pretend to say I should refuse the place you talk of in Spain. With the same grade however I prefer infinitely remaining here although even here ministers of the third order are exposed to many humiliations. It would be still worse in Spain less so in Paris and London because there every body and particularly such characters are less in view. Diplomatic luxury I mean with respect to grades has  increased as much as any other in this century, so that ministers of the third order are at present little employed but by the most insignificant powers, or to the most insignificant courts—every little Prince whether able to pay him or not employs a minister of the second order so that the grade has now become so common that the inferior one of the third order is hardly considered diplomatic, except in particular cases. This will be very observable on examining the diplomatic appointments of the different European courts and comparing them with what they were formerly. The ministers of the third order are from usage by no means at present what they appear in diplomatic authors—because these books were either written, or copied from those written, under what may be called the ancien regime diplomatique when such grades were common even among powers of note. I have often reason to wish my grade here was plenipotentiary even with my salary. I was formerly of a contrary opinion but experience has convinced me of my error. It would be much more honourable both for myself and America for several reasons. In Spain it would be particularly to be desired on account of the forms of principal court. If then I am to have the grade of resident I should prefer infinitely remaining here. If the grade is to be Plenipotenty. I should prefer Spain. What would be worse than all would be to be turned away from here without any place as it would be like a laquay turned away without even a certificate of honesty and yet after what has happened in the late appointments, I should not be surprized at it. The machine being now properly mounted at amsterdam it may be conducted from Paris or London and the place here may be thought useless. I have one consolation however that I have done every thing in my power in this and every other case to deserve better treatment if others after employing the same time in serving themselves are to reap the benefit of honour I cannot help it. I only wish that in future the public may feel that their services are in like manner solely devoted to them. After being employed in a business in such a nature my being now turned out of service altogether after others being called in who had not before been employed is only saved perhaps by the accident of carmicles asking leave to retire. This would have been putting on my conduct a censure which no place would have induced me to have exposed myself to if i had not counted enough on the justice of government to have […] sure there […] have […] no of it if my conduct was satisfactory. I have made use of your permission to inform you of my wishes as to my self as well as I can in my ignorance of future circumstances and I feel a pleasure in doing it as it reminds me of your friendship which I prize above all things. If I were allowed to add any thing  further it would be that from my view of a diplomatic establishment for the U.S. it seems to me they should have at Paris and London the grade of en extra and Minister Pleny. and elsewhere the grade of minister Pleny. even if they would not augment the salaries. They might after appropriating the sum to the foreign [establishment?] let the president apportion the sallaries according to the court or if not say that the salary should not […] allowing the president to fix each at what rate he pleases according to the court where they were.
I hope most sincerely as well for the sake of America as my own that you will be dissuaded from executing your design of retiring as mentioned in your letter of Jan. 28. It would be painful to me beyond measure to abandon that hope and yet I own the expressions of your letter seem to indicate a fixed determination and alarm me a good deal. I might truly then consider my dark prospects as presenting only the alternative of being turned out as mentioned above or lingering on like poor Carmichael.
I inclose at present a copy of my account to July 1. 92, and shall send one or two more. The first went in my No. 104., where I explained every article that required it, and to which I beg leave to refer you at present, mentioning only that the postage paid Messr. Donald is for the letters which I sent to him to be forwarded to you or Mr. Hamilton or which he has received and forwarded to me during the time of my residence in Paris as chargé des affaires, or rather beginning with the year 1790, when he begun. I could not get the account of what was paid prior to July. 91. or I should have forwarded it with my former account. It is therefore comprehended with that for the year ending July 1. 92.
I beg pardon for so long and tedious a letter, and beg you to be assured of the unalterable sentiments of attachment of Dear Sir, your friend & servant

W: Short

